Citation Nr: 0107874	
Decision Date: 03/16/01    Archive Date: 03/21/01

DOCKET NO.  98-07 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a right eye 
disability.

2.  Entitlement to service connection for osteoarthritis of 
the left shoulder.

3.  Entitlement to service connection for a left arm 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel



INTRODUCTION

The veteran had active service from February 1952 to 
September 1955.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal of rating decisions of the Detroit, 
Michigan, regional office (RO) of the Department of Veterans 
Affairs (VA).  


REMAND

The veteran contends that he has developed a right eye 
disability, a left arm disability, and osteoarthritis of the 
left shoulder as a result of active service.  He states that 
he became involved in a fight aboard ship in early 1953 when 
he went to the rescue of a sailor who was being assaulted by 
three other sailors.  As a result, he was beaten about his 
face and right eye, and also sustained lacerations to his 
left arm when he was thrown into a depth charge rack.  His 
commanding officer asked him not to report the incident, and 
the veteran believes this might explain why treatment for his 
complaints was not included in his service medical records.  
He argues that his arthritis of the left shoulder leaves him 
unable to lift heavy objects or to raise his arm much higher 
than shoulder level.  The veteran says that his injuries to 
his right eye resulted in a chronic twitch, as well as a scar 
just above the eye.  Finally, he indicates that the 
lacerations of the left arm left scars and nerve damage.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the VA with respect to 
the duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

The record indicates that the veteran's claims for 
entitlement to service connection for were denied in a 
February 1997 rating decision.  This decision denied the 
veteran's claims on the basis that they were not well 
grounded.  Because of the change in the law brought about by 
the Veterans Claims Assistance Act of 2000, a remand in this 
case is required for compliance with the notice and duty to 
assist provisions contained in the new law.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, 2096-2099 (2000) (to be codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, 
because the VA RO has not yet considered whether any 
additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Furthermore, the Board notes that the veteran has argued that 
his service medical records are incomplete.  The Board 
believes that an additional attempt should be made to verify 
that all of the veteran's service medical records have been 
obtained.  It is further noted that the veteran states he 
received his initial treatment for his injuries not aboard 
his own ship, but aboard either a submarine tender or other 
auxiliary ship.  The Board finds that the RO should contact 
the veteran in order to ascertain the name of this ship.  If 
the veteran supplies the name of ship, then an attempt should 
be made to obtain treatment records from this ship for the 
period in question.  

Finally, the record indicates that the veteran was afforded 
VA examinations in conjunction with his claims in December 
1998.  The veteran related the history of a fight and injury 
to his shoulder in 1953 during active service.  The diagnosis 
of the examination for scars was status post laceration scar 
over the right eyebrow and left forearm and status post 
surgical scar of the left upper arm, and chronic rotator cuff 
tendinitis with degenerative arthritis of the 
acromioclavicular joint of the left shoulder.  The examiner 
expressed an opinion that the veteran's current complaint was 
consistent with the history as well as manifestation of the 
residuals of the shoulder injury as described by the veteran.  
It was his opinion that it was more likely that the current 
complaints were related to the 1953 incident.  However, on a 
previous VA examination conducted in July 1996, the veteran 
related a history of a recent injury to his left shoulder 
after a slip and fall on some ice.  He did not mention an 
injury during service.  The Board notes that the December 
1998 examination was conducted and opinion rendered without 
the veteran's claims folder or other opportunity to review 
the veteran's medical history.  Furthermore, following a 
separate examination of the eyes, the diagnoses included 
clinically significant macular edema of the right eye.  The 
eye examiner did not express an opinion as to the etiology of 
this disability.  Therefore, the Board believes that the 
veteran should be scheduled for additional VA examinations in 
order to afford the examiners an opportunity to review the 
veteran's medical history and to then, based on the 
examinations and review of the medical history, render a 
medical opinion regarding the etiology of all the veteran's 
claimed disabilities.  

Therefore, in order to provide the veteran due process, to 
assist him in the development of his claims, and at the 
request of his representative, this case is REMANDED for the 
following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for claimed 
disabilities from August 1999 to the 
present.  After securing the necessary 
release, the RO should obtain these 
records and associate them with the 
claims folder.  

2.  The RO should make an additional 
attempt to obtain any of the veteran's 
service medical records which have not 
previously been obtained from the usual 
sources.  If records describing the 
veteran's injuries following a 1953 fight 
are not obtained, then the RO should 
contact the veteran and request 
additional information regarding where he 
was treated for his injuries.  In 
particular, the RO should ask the veteran 
to provide the name of the ship on which 
he received his treatment, if this was 
not the ship upon which he was assigned.  
If the veteran provides the name of this 
ship, the RO should attempt to obtain 
treatment records from this ship for the 
pertinent period from all sources in 
which they are likely to be stored.  

3.  Following completion of the above, 
the veteran should be afforded a VA 
examination to determine the nature and 
extent of his claimed orthopedic 
disabilities and scars.  All indicated 
tests and studies should be conducted.  
The claims folder should be made 
available to the examiner for review 
before the examination.  After completion 
of the examination and review of the 
veteran's medical history contained in 
the claims folder, the examiner should 
attempt to express the following 
opinions: 1) Does the veteran have a left 
shoulder disability?  If so, what is the 
diagnosis of this disability?  2) If the 
veteran is found to have a left shoulder 
disability, is it as likely as not that 
this disability is related to active 
service?  3) Does the veteran have a left 
arm disability, to include scars?  If so, 
what is the diagnosis of this disability?  
2) If the veteran is found to have scars 
or any other left arm disability, is it 
as likely as not that this disability is 
related to active service?  The reasons 
and bases for these opinions should be 
provided.  

4.  Following completion of the 
development requested in the first two 
items of this remand, the veteran should 
be afforded a VA eye examination to 
determine the nature and severity of his 
claimed disability of the right eye.  All 
indicated tests and studies should be 
conducted.  The claims folder must be 
made available to the examiner for review 
before the examination.  Following the 
examination and review of the medical 
history contained in the claims folder, 
the examiner should attempt to express 
the following opinions: 1) Does the 
veteran currently have a right eye 
disability?  If so, what is the diagnosis 
of this disability?  2) If the veteran is 
found to have a right eye disability, is 
it as likely as not that this disability 
is related to active service?  The 
reasons and bases for these opinions 
should be provided.  

5.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  If the benefit 
sought on appeal remains denied, the 
veteran and the veteran's representative 
should be provided with a supplemental 
statement of the case.  The supplemental 
statement of the case must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.
 
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





